Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 21, 1987, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, and purported appeal from an order of the same court, dated May 18, 1988, which denied his motion pursuant to CPL 440.10 to vacate that judgment.
Ordered that the judgment is affirmed; and it is further,
Ordered that the purported appeal from the order dated May 18, 1988, is dismissed.
The defendant’s contention that he should have been furnished an interpreter because of his language difficulty is unpreserved for appellate review (CPL 470.05 [2]).
*512In any event, although the trial was conducted in English, an interpreter was in fact present throughout the proceedings and sentencing to aid the defendant. At no time did the defendant indicate that he did not understand the proceedings. In fact, he displayed a distinct ability to comprehend the proceedings, and he freely chose to testify in English. Therefore, the defendant’s contention is without merit (see, People v De Armas, 106 AD2d 659; People v Ramos, 26 NY2d 272).
The defendant has failed to demonstrate a deprivation of his right to the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Rivera, 71 NY2d 705).
We have not considered the matters raised by the defendant in his motion pursuant to CPL 440.10, which was denied by order of the Supreme Court dated May 18, 1988, since this court denied his application for leave to appeal from that order by order dated January 26, 1989. Rubin, J. P., Sullivan, Harwood and Balletta, JJ., concur.